Citation Nr: 0943991	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability on 
the hands, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which declined to reopen a previously denied claim 
for service connection for a skin disability (claimed as a 
skin rash) on the back, neck and hands, to include as 
secondary to herbicide exposure.  

In April 2008, the Board reopened the claim and remanded it 
to the RO.  In August 2009, the RO granted service connection 
and assigned a noncompensable rating for a skin disability on 
the back, neck, arms, stomach, thighs, and feet (tinea 
versicolor, tinea pedis, tinea cruris, and folliculitis).  
However, entitlement to service connection for a skin 
disability on the hands (hand dermatitis), which the RO now 
characterized as a separate issue, was denied and thus 
remains on appeal.


FINDING OF FACT

The preponderance of the evidence shows that any skin 
disability on the hands or any other skin disability that was 
incurred in or aggravated by in-service herbicide exposure, 
or any other aspect of service.


CONCLUSION OF LAW

A skin disability on the hands was not incurred in or 
aggravated by service and is not proximately due to or the 
result of exposure to herbicide agents.  38 U.S.C.A. § 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  The Veteran's skin disability (hand 
dermatitis), however, is not a condition for which service 
connection may be granted on a presumptive basis.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2009), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Moreover, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

Here, the Veteran asserts that he has a skin disability on 
his hands that developed as a result of exposure to Agent 
Orange while he was serving in Vietnam.  Any Veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  
In this case, the Veteran's personnel records reveal that he 
served in Vietnam from December 1968 to December 1969 and 
that his decorations included the Vietnam Campaign Medal and 
the Vietnam Service Medal.  Thus, the Veteran will be 
afforded the presumption of exposure to Agent Orange.  
However, the disorder for which he has claimed service 
connection (hand dermatitis) has not been shown to have a 
positive association with exposure to herbicides.  Therefore 
presumptive service connection as secondary to exposure to 
Agent Orange is not warranted.  38 C.F.R. § 3.309(e).  Having 
ruled out presumptive service connection in the present case, 
the Board will now address the issue of direct service 
connection.  See Combee.

The Veteran's service treatment records reveal that in August 
1969 he complained of a skin irritation on his back that was 
determined to be "heat rash" and treated with surgical soap 
and oral medication.  The following November, he again sought 
treatment for a rash on his back, which was diagnosed as 
tinea versicolor and treated with Selsun shampoo.  His 
service treatment records are otherwise negative for any 
complaints or clinical findings of skin disorders.  On 
examination prior to his separation from service in December 
1969, the Veteran did not report any current skin 
disabilities and none were noted on clinical examination.  

The first post-service clinical evidence pertaining to the 
specific issue on appeal is a February 1999 private medical 
record showing treatment for a rash and welts involving the 
hand and neck.  The Veteran's private physician diagnosed him 
with hives and hand dermatitis and prescribed a regimen of 
corticosteroid.  Additionally, that private physician 
referred the Veteran to a dermatologist who prescribed 
additional topical steroids and antihistamines.  The record 
thereafter shows that the Veteran was treated for other skin 
problems affecting his back, neck, arms, stomach, thighs, and 
feet and diagnosed with multiple skin disabilities, including 
tinea versicolor, tinea pedis, tinea cruris, and 
folliculitis.  Significantly, however, he did not seek 
treatment for additional skin problems affecting his hands 
and no further clinical findings of hand dermatitis were 
made.

Pursuant to the Board's April 2008 remand, the Veteran 
underwent a June 2009 VA examination in which he complained 
of a recurrent rash on his abdomen, thighs, back, and neck, 
but expressly denied any current problems with his hands.  
Physical examination revealed evidence of rashes involving 
his back, arms, neck, thighs, and stomach, which affected 
less than 1 percent of his total body.  However, the VA 
examiner determined that the Veteran did not have any rashes 
or other skin problems affecting his hands.  Based on the 
results of the examination and a review of the claims folder, 
the VA examiner found that the Veteran had tinea versicolor, 
tinea pedis, tinea cruris, and folliculitis involving his 
back, stomach, neck, feet, arms, and abdomen, as well as a 
history of bilateral hand dermatitis.  Significantly, while 
the VA examiner opined that the Veteran' tinea versicolor, 
tinea pedis, tinea cruris, and folliculitis were related to 
his in-service herbicide exposure, that examiner determined 
that the Veteran's bilateral hand dermatitis was not service-
related.  As a rationale for that opinion, the VA examiner 
noted that, in contrast with the other skin conditions that 
had manifested on a recurrent basis since the Veteran's tour 
of duty in Vietnam, the dermatitis had not developed until 
the late 1990s and was now "essentially resolved." 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA examiner's June 2009 opinion that 
the Veteran's history of hand dermatitis was less likely that 
not related to his period of service is both probative and 
persuasive.  It was based on a thorough and detailed 
examination of the Veteran and claims folder, and the 
examiner provided a rationale for the opinion.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Moreover, the 
Board notes that the VA examiner's findings are consistent 
with other clinical evidence of record reflecting diagnoses 
and treatment for a recurrent skin condition affecting the 
back, stomach, neck, feet, arms, and abdomen, but only an 
isolated episode of a skin problem on the hands that 
manifested many years after the Veteran's active service and 
was diagnosed as a disability other than the conditions that 
had recurred since service and for which service connection 
has already been established.  Additionally, there are no 
other contrary competent medical opinions of record.  

The competent evidence of record reflects that the Veteran's 
hand dermatitis was first diagnosed in February 1999, more 
than 29 years after his separation from active service.  
Thus, while acknowledging the Veteran's reports of a skin 
disability persisting since service and affecting various 
parts of his body, including his hands, the Board 
nevertheless concludes that, in view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of symptomatology of hand dermatitis.  This weighs 
heavily against the specific issue on appeal.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no probative evidence 
establishing that it is at least as likely as not that there 
is any medical nexus between the Veteran's time in service 
and his post-service diagnosis of hand dermatitis.  None of 
the Veteran's treating physicians has found such a 
relationship.  Furthermore, the June 2009 VA examiner 
specifically opined that it was less likely than not that the 
Veteran's hand dermatitis was related to service, and that 
opinion carries great probative weight.

The Board has considered the Veteran's contentions that he 
has a skin disability affecting his hands that had its onset 
while he was in the military.  However, in light of the VA 
examiner's June 2009 opinion, which the Board finds the most 
probative evidence of record because it was based on a 
physical examination and a review of his record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Thus, service connection must be denied.  

In any event, the Veteran did not complain of any skin 
condition affecting his hands at the time of his June 2009 VA 
examination, and the skin disability that he did report 
involving his back, arms, neck, thighs, and stomach has 
already been service connected.  Indeed, in its August 2009 
rating decision, the RO relied on the June 2009 VA examiner's 
report in determining that the Veteran was entitled to 
noncompensable service connection under Diagnostic Code (DC) 
7820, which pertains to infections of the skin not rated 
elsewhere and is turn is rated pursuant to disfigurement of 
the head, face or neck (DC 7800), scars (DCs 7801-7805) or 
dermatitis (DC 7806).  The Veteran's assigned disability 
rating expressly contemplates all manifestations of a skin 
disability that were shown at the time of the most recent VA 
examination and that the VA examiner found to be related to 
service.  Consequently, to assign service connection and a 
separate evaluation for dermatitis at this time would 
constitute impermissible "pyramiding" as there is no 
competent medical evidence showing that the Veteran has any 
separate manifestations of a skin disability, affecting his 
hands or other body part, which were not addressed in the 
prior VA examination.  See 38 C.F.R. § 4.14 (2009) (noting 
that "pyramiding," the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes is to be avoided).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that the Veteran's hand 
dermatitis manifested many years after service and is 
unrelated to his in-service exposure to herbicide or any 
other aspect of his military service.  Moreover, he is 
already service connected for the skin disability affecting 
his back, neck, arms, stomach, thighs, and feet and has not 
demonstrated any other manifestations of a skin disability 
warranting a separate grant of service connection.  As the 
weight of the evidence is against the Veteran's service 
connection claim, that claim must be denied.  38 U.S.C.A. §  
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this determination, the Board does not wish in 
any way to diminish his decorate service in Vietnam, for 
which he was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  Under the facts of this case, however, the 
Board has no discretion and the Veteran's claim must be 
denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2009).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2003 and May 2008 
that discussed the evidence considered, the pertinent laws 
and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2009 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2009).

As to VA's duty to assist, the Board notes that all pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  Pursuant to the Board's 
April 2008 remand, VA sent the Veteran correspondence in May 
2008 requesting that he identify any treatment records from 
VA medical facilities other than Shreveport or Dallas.  VA 
also sought to obtain copies of any outstanding private 
treatment records by sending the Veteran an May 2008 request 
for a signed authorization.  However, the Veteran did not 
complete the signed authorization and indicated in a June 
2008 that he had no other information or evidence to submit 
in support of his claim.  Consequently, any additional 
clinical evidence or other information that may have been 
elicited in support of the Veteran's initial increased rating 
claim has not been not obtained because of his failure to 
cooperate.  The Board reminds the Veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In sum, VA has associated with the claims folder the 
Veteran's service personnel and post-service treatment 
records as well as other pertinent evidence.  VA has also 
afforded the Veteran a VA examination, which yielded clinical 
evidence that was relevant in deciding this claim.  The 
Veteran has not identified any additional evidence related to 
his claim for service connection for a back disorder.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2008).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disability on the hands, to 
include as secondary to herbicide exposure, is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


